DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2-18 and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 3, 7, and 22 the limitations of wherein the steering control means controls steering automatically such that when a turn in a first direction is effected by the steering wheels of the prime mover: initially the supporting wheels of the front lead trailer are turning in the first direction until reaching a predetermined maximum turning angle and while the supporting wheels of the rear trailer are in a straight-ahead position; and the halting of the turning of the supporting wheels of the front lead trailer and the turning in a second direction being to the opposite side of first direction of the supporting wheels of the rear trailer so that that the rear wheels of the wheels supporting the rear trailer can steer in a continuous C- curve or reverse C - curve by the motion effected by the steering and pulling motion of the prime mover and the front lead trailer; switching to effect, by the motion effected by the steering and pulling motion of the prime mover back to a substantially straight position of the supporting wheels of the front lead trailer and the supporting wheels of the rear trailer returning to a straight-ahead position have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 13, the limitation of the rear trailer wheel assembly self-steering axles is locked until the determined operation of the at least one lead trailer wheel assembly self-steering axle reaches a limiting turn angle has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that this features is obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611          

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611